       Case 3:19-cv-02881-WHA Document 46 Filed 08/23/19 Page 1 of 4



 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ANTHONY R. HAKL, State Bar No. 197335
     Supervising Deputy Attorney General
 3   JERRY T. YEN, State Bar No. 247988
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7836
 6    Fax: (916) 324-8835
      E-mail: Jerry.Yen@doj.ca.gov
 7   Attorneys for Defendants Xavier Becerra, in his
     official capacity as California Attorney General, and
 8   Joshua Golka, in his official capacity as Executive
     Director of the California Public Employment
 9   Relations Board

10

11                           IN THE UNITED STATES DISTRICT COURT

12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

13

14
     ISAAC WOLF,                                          Case No. 3:19-cv-02881-WHA
15
                                           Plaintiff, DEFENDANTS ATTORNEY GENERAL
16                                                    XAVIER BECERRA AND JOSHUA
                   v.                                 GOLKA’S NOTICE OF MOTION AND
17                                                    MOTION TO DISMISS PLAINTIFF’S
                                                      FIRST AMENDED COMPLAINT
18   UNIVERSITY PROFESSIONAL &
     TECHNICAL EMPLOYEES,                                 [Fed. R. Civ. P. 12(b)(1), 12(b)(6)]
19   COMMUNICATIONS WORKERS OF
     AMERICA LOCAL 9119; ANNE SHAW, in                    Date:           September 26, 2019
20   her official capacity as Secretary and Chief         Time:           8:00 a.m.
     of Staff to the Regents of the University of         Courtroom:      12
21   California; JOSHUA GOLKA, in his official            Judge:          Hon. William Alsup
     capacity as Executive Director of the                Trial Date:     Not Set
22   California Public Employment Relations               Action Filed:   May 24, 2019
     Board; and XAVIER BECERRA, in his
23   official capacity as Attorney General of
     California,
24
                                        Defendants.
25

26

27

28
                                                      1
                                                Defendants Attorney General Xavier Becerra and Joshua Golka’s
                                                Notice of Motion and Motion to Dismiss (3:19-cv-02881-WHA)
       Case 3:19-cv-02881-WHA Document 46 Filed 08/23/19 Page 2 of 4



 1         TO THE PARTIES AND THEIR ATTORNEYS OF RECORD:

 2         PLEASE TAKE NOTICE that on September 26, 2019, at 8:00 a.m., or as soon thereafter as

 3   the matter may be heard before the Honorable William Alsup in Courtroom 12 on the 19th Floor

 4   of the United States District Court for the Northern District of California, located at the San

 5   Francisco Courthouse, 450 Golden Gate Avenue, San Francisco, CA 94102, Defendants Attorney

 6   General Xavier Becerra and Joshua Golka will and hereby do move under Rules 12(b)(1) and

 7   12(b)(6) of the Federal Rules of Civil Procedure for an order dismissing Counts I and II of

 8   Plaintiff’s First Amended Complaint. This motion is based on this Notice of Motion and Motion,

 9   the accompanying Memorandum of Points and Authorities, all pleadings and papers on file in this

10   action, and such other matters as may properly come before the Court.

11         Defendant moves for dismissal on grounds that (1) Plaintiff lacks standing because he

12   cannot allege an injury-in-fact, (2) Plaintiff’s claims in Counts I and II are moot because he is no

13   longer a member of the union (and unlikely to rejoin the union) and has not been paying union

14   membership dues, and (3) Plaintiff fails to state a claim upon which relief can be granted because

15   the deduction of union dues is not a state action, but concerns a private agreement between

16   Plaintiff and the union, and because the challenged statute in Count II – Cal. Gov’t Code § 3583 –

17   does not prohibit withdrawing from the union or stopping dues deductions, which are both

18   covered under the terms of the membership authorization agreement between Plaintiff and the

19   union.

20

21

22

23

24

25

26

27

28
                                                       2
                                                  Defendants Attorney General Xavier Becerra and Joshua Golka’s
                                                  Notice of Motion and Motion to Dismiss (3:19-cv-02881-WHA)
       Case 3:19-cv-02881-WHA Document 46 Filed 08/23/19 Page 3 of 4



 1   Dated: August 23, 2019                     Respectfully submitted,

 2                                              XAVIER BECERRA
                                                Attorney General of California
 3                                              ANTHONY R. HAKL
                                                Supervising Deputy Attorney General
 4

 5                                                     /s/ Jerry T. Yen
                                                JERRY T. YEN
 6                                              Deputy Attorney General
                                                Attorneys for Defendants Xavier Becerra, in
 7                                              his official capacity as California Attorney
                                                General, and Joshua Golka, in his official
 8                                              capacity as Executive Director of the
                                                California Public Employment Relations
 9                                              Board

10

11

12
     SA2019102769
13   14036617.docx

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           3
                                      Defendants Attorney General Xavier Becerra and Joshua Golka’s
                                      Notice of Motion and Motion to Dismiss (3:19-cv-02881-WHA)
           Case 3:19-cv-02881-WHA Document 46 Filed 08/23/19 Page 4 of 4




                                  CERTIFICATE OF SERVICE
Case Name:        Wolf, Isaac v. University               No.    3:19-cv-02881
                  Professional & Technical
                  Employees, et al.

I hereby certify that on August 23, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
DEFENDANTS ATTORNEY GENERAL XAVIER BECERRA AND JOSHUA GOLKA’S
NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED
COMPLAINT
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on August 23, 2019, at Sacramento,
California.


                Eileen A. Ennis                                 /s/ Eileen A. Ennis
                   Declarant                                         Signature

SA2019102769
14041291.docx
